Citation Nr: 1730141	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee and bilateral pes planus disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.  He also            had additional Reserve service to include periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

In October 2010, May 2015, and September 2016, the Board remanded this matter for additional development.   


FINDING OF FACT

The Veteran's current low back disability, including lumbar spondylosis and lumbar strain, was not manifest during his military service, was not related to his military service, and was not caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, including lumbar spondylosis and lumbar strain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in November 2006 and February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  The Veteran was afforded a Board video conference hearing in August 2010.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  Additionally, the directives within the Board's prior remands have been completed.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R.       § 3.6(a), (c), (d).  Active Duty for Training (ACDUTRA) includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22), (24); 38 C.F.R. 
§ 3.6(c)(3).  Service connection may be granted for injury or disease incurred while on ACDUTRA. 38 U.S.C.A. § 101(24).  Inactive Duty for Training (INACDUTRA) is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease. 38 U.S.C.A. § 101(24).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed his present claim seeking service connection for a low back disability in October 2006.  On his initial application form, he indicated that this condition began in 2006.

A review of the Veteran's claims file reveals that he currently has mild to moderate lumbar spondylosis and lumbar strain.  Accordingly, the Board's decision herein shall focus on whether any of this condition is related to his military service or his service-connected left knee and bilateral pes planus disabilities.

Initially, the Board concludes that service connection is not warranted for a current low back disability on a direct basis.  The Veteran served on active duty in the Army from May 1978 to May 1981.  He also had additional Reserve service to include periods of active duty for training (ACDUTRA) up until September 2006.  A review of his service treatment records was silent as to any complaints of or treatment for a low back disability.  Physical examinations performed in April 1978, April 1982, May 1986, March 1990, October 1993, October 1998 and August 2003 all listed his spine as normal.  The Veteran also denied any history of recurrent back pain on medical histories taken pursuant to these physical examinations.  There is no evidence of an injury or complaint relating to the Veteran's back during his initial period of active duty service or any subsequent period of ACDUTRA service.  The Veteran's current lumbar spondylosis and lumbar strain are not entitled to a presumption under 38 C.F.R. § 3.307(a).  Moreover, on his January 2012 VA examination of the spine, the Veteran reported that his back pain was not the result of a specific injury.  Thus, the evidence of record does not indicate that a link exists between the Veteran's current low back disability and his military service.

Additionally, the Board finds that there is no competent evidence relating the Veteran's current low back disability to his service-connected left knee and bilateral pes planus disabilities.  The VA examiner in December 2016 opined         that the Veteran's current low back disability was less likely than not caused or aggravated by his service-connected left knee and bilateral pes planus disabilities.  In support of this opinion, the VA examiner stated:

The contention that one joint of the body having pain causes a person
to favor or "unload" on another joint and therefore causes arthritis in the
other joint is often cited.  It is biomechanically incorrect and has been
disproven in the orthopedic and occupational medicine literature.  Arthritis
formation would require increased speed and increased sheer forces across the joint, a situation only seen in the paralytic or waddling gait abnormality. 
The veteran does not have this.  The claimed back condition is a co-morbid
issue, separate and independent of the [service-connected] conditions.  The conditions may be present together or alone.

The Board finds the December 2016 VA examiner's opinion to be the most probative evidence on whether the Veteran's current low back disability was caused or aggravated by his service connected left knee and bilateral pes planus disabilities.  

Despite the Veteran's contentions, he has not been shown to be capable of linking his low back disability to his service-connected disabilities.  Accordingly, his statements and testimony regarding causation are not competent evidence to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Consequently, there is no probative evidence linking the Veteran's low back disability to his military service or his service-connected disabilities.  Absent such    a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of medical professionals).

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include as secondary to service-connected left knee and bilateral pes planus disabilities, is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


